470 F.2d 997
1973-1 Trade Cases   74,316
Ralph H. LITTLEJOHN, Jr., Plaintiff-Appellant,v.SHELL OIL COMPANY et al., Defendants-Appellees.
No. 71-2090.
United States Court of Appeals,Fifth Circuit.
Jan. 2, 1973.

Jay M. Vogelson, Dallas, Tex., Thomas R. Hartnett, III, Irving, Tex., for plaintiff-appellant.
William Simon, Washington, D. C., Donald L. Case, Dallas, Tex., for Shell Oil Co.
James C. Hamill, Oklahoma City, Okl., for Sooner Oil.
Khent H. Rowton, Dallas, Tex., for American Oil Co.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
Opinion March 22, 1972, 5 Cir., 1972, 456 F.2d 225.
Before JOHN R. BROWN, Chief Judge, and WISDOM, GEWIN, BELL, THORNBERRY, COLEMAN, GODBOLD, DYER, SIMPSON, MORGAN, CLARK, INGRAHAM and RONEY, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc.


2
It is ordered that the cause shall be reheard by the Court en banc on briefs without oral argument.  The Clerk shall set a briefing schedule for the filing of supplemental briefs.